Citation Nr: 1726350	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-21 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired mental disorder other than PTSD, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for colitis.

4.  Entitlement to service connection for amyotrophic lateral sclerosis (ALS).

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to an initial rating higher than 30 percent for irritable bowel syndrome (IBS).

7.  Entitlement to an initial rating higher than 10 percent for tinnitus.

8.  Entitlement to an initial rating higher than 20 percent for fibromyalgia.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Daniel A. Shawl, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to February 1992. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  A May 2011 rating decision granted service connection for fibromyalgia with an initial 20-percent rating; IBS with an initial 10-percent rating; and, tinnitus with an initial 10-percent rating, all effective in September 2010.  The rating decision also denied entitlement to service connection for PTSD, ALS, and bilateral hearing loss.  A September 2011 rating decision denied entitlement to service connection for colitis and granted an increased rating for the IBS from 10 to 30 percent, effective in July 2011.  The Veteran perfected separate appeals of those determinations.  The RO in Detroit, MI exercises jurisdiction over the claims file.

The Veteran's claim for service connection for an acquired mental disorder is deemed to encompass all psychiatric diagnoses.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Hence, the Board has styled the issues of the case as reflected on the title page.  The Board takes jurisdiction of the TDIU matter as part and parcel of the increased rating issue before the Board and based on the state of the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447, 452-54 (2009).

In January 2017, the Veteran appeared at a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.

The issues of entitlement to service connection for PTSD; an acquired mental disorder other than PTSD, to include as secondary to service-connected disabilities; and, entitlement to a higher initial rating for fibromyalgia and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the January 2017 Board hearing, on the record, the Veteran withdrew his appeals of the perfected appeals for the issues of entitlement to service connection for ALS and colitis; and, entitlement to higher initial ratings for IBS and tinnitus.

2.  The evidence of record does not show a bilateral hearing loss disability as defined for VA benefit purposes.


CONCLUSIONS OF LAW

1.  The criteria for dismissal of appeals of the issues of entitlement to service connection for ALS and colitis; and, entitlement to higher initial ratings for IBS and tinnitus by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The requirements for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5107(b); 38 C.F.R. §§ 3.303, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the current case, at the 2017 Board hearing and on the record, the Veteran informed the undersigned that he withdrew his appeal of the issues of entitlement to service connection for ALS and colitis; and, entitlement to higher initial ratings for IBS and tinnitus.  In light of the Veteran's action, there remain no allegations of errors of fact or law for appellate consideration of those issues.  Accordingly, the Board does not have jurisdiction to further review them, and the appeals of those issues will be dismissed in the Order of this decision. 

Duty to Notify and Assist

Prior to issuance of the May and September 2011 rating decisions, via a November 2010 letter, VA provided the Veteran with time- and content-compliant VCAA notice.  The Veteran has not asserted any notice error or cited and specific prejudice as a result.  In short, the Board finds that VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), non-VA treatment records, relevant records of the Social Security Administration (SSA), and VA Compensation and Pension examination reports are in the claims file.  The attorney's assertions of a failure to assist the Veteran relate to the issues that are discussed in the remand action later in this decision.  As such, the Board may address the merits of the appeal.

Service Connection

Applicable Legal Requirements

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 db or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Organic diseases of the nervous system are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  VA deems sensorineural hearing loss as an organic disease of the nervous system.  See VA Under Secretary for Health Memorandum (Oct. 1995); see also Fountain v. McDonald, 27 Vet. App. 258, 264, 271 (2015).
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  An award of service connection based solely on continuity of symptomatology is limited to chronic diseases under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d at 1316.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Caluza v. Brown, 7 Vet. App. 498, 511 91995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990).

Discussion

The December 2010 VA audio examination report reflects that VA conceded the Veteran's noise exposure during his active service from artillery, to include as a cannoneer in the U.S. Marine Corps.  The examination report reflects that the Veteran's hearing manifested as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
15
20
20
25
LEFT
15
15
15
20
25

Speech recognition using the Maryland CNC Word List was 100 percent in each year.  In as much as none of the auditory thresholds were 40 db or higher, and none of the frequencies manifested at 26 db or higher, the Veteran's hearing did not manifest at a disability level as defined by VA regulations.  The examiner noted that the test results showed the Veteran's hearing to be within normal limits for VA purposes.

As the undersigned advised the Veteran's attorney at the hearing, in light of the examination results, there is no issue as concerns a threshold shift when the Veteran separated from active service.  The preponderance of the competent evidence weighs against a finding of a current hearing loss disability for VA purposes.  Hence, the issue of entitlement to service connection for bilateral hearing loss is denied, as there is no current disability for VA compensation purposes.  38 C.F.R. § 3.385.


ORDER

The appeal of the issue of entitlement to service connection for colitis is dismissed.

The appeal of the issue of entitlement to service connection for ALS is dismissed.

The appeal of the issue of entitlement to an initial rating higher than 30 percent for IBS is dismissed.

The appeal of the issue of entitlement to an initial rating higher than 10 percent for tinnitus is dismissed.

Service connection for bilateral hearing loss is denied.


REMAND

As noted by the Veteran's attorney at the hearing, there is no indication in the claims file that the AOJ sought to verify the Veteran's claimed in-service stressors.  The relevant treatment records attribute the Veteran's PTSD to his post-service experience of having found his brother's and sister-in-law's bodies, victims of the brother's homicide/suicide.  Hence, additional assistance on the PTSD claim is indicated.  The Veteran testified to an incident where another marine shot himself with a pistol in front of the Veteran.  The timeframe the Veteran gave was after his second Mediterranean cruise, and the locale was the Veteran's home base.  He also has asserted that the incident occurred aboard the USS Wasp.  To aid his claim, the Veteran needs to clarify where his unit was when the Marine, Crockett, shot himself.  The timeframe of the second incident was during the "second float."  The Veteran testified that, while training in Turkey, he witnessed another marine shoot himself with an M-16.  Hence, those claimed stressors need to be researched.

Personnel records reflect that the Veteran was deployed to Liberia from August to December 1990, and to Turkey for five days in July 1991.  (06/06/2015 Military Personnel Records, p. 6)

The February 2010 mental examination report reflects that the examiner rendered Axis I diagnoses of bipolar disorder, anxiety disorder not otherwise specified (NOS), and PTSD.  (02/14/2010 VA Examination)  The examiner, however, did not render a nexus opinion as concerned the non-PTSD disorders.

The rating criteria for fibromyalgia provide that where the disability manifests with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, and the symptoms are constant or nearly constant, and are refractory to therapy, the maximum, 40-percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5025.

In the Veteran's case, service connection is in effect for IBS which is separately rated.  Further, if either of the pending service connection claims for mental disorders is granted, it too will be separately rated.  Hence, to avoid pyramiding, see 38 C.F.R. § 4.14, resolution of the increased rating for fibromyalgia is intertwined with the mental disorder claims.  Additionally, the Veteran testified to medication changes regarding his fibromyalgia.  In light of this and other evidence of record, the Board finds a new VA examination is warranted.  
Accordingly, the case is REMANDED for the following actions:

1.  Obtain all relevant VA treatment records generated since the last Supplemental Statement of the Case (SSOC) and add them to the claims file.

2.  Ask the Veteran to provide as much detail as he can recall as concerns the date and location of his claimed stressors where another marine shot himself.

3.  Unless the Veteran provides more definitive dates, request the Marine Corps Archives and Special Collections (MCASC) to review records of the Veteran's unit, to include unit histories, etc., and to include log books for the USS Wasp, for the time period July to August 1991 for reports of a self-inflicted wound by another marine, to include one surnamed Crockett.

The AOJ shall submit a similar inquiry for report of a self-inflicted wound by a marine via an M-16 rifle.

Ask the Naval Criminal Investigative Service or another appropriate repository, to search its records for the time period 1990 to 1991 for incidents of self-inflicted wounds by a marine attached to the Veteran's unit, to include one named Crockett.

4.  If, and only if, the Veteran's claimed in-service stressors are confirmed, arrange another mental examination by an appropriate examiner to determine if there is at least a 50-percent probability that his diagnosed PTSD is linked to any confirmed in-service stressor.

Regardless of whether the claimed in-service stressors are confirmed, arrange an opinion by an appropriate mental examiner.  Ask the examiner to opine if there is at least a 50-percent probability that any diagnosed acquired mental disorder other than PTSD, to include anxiety disorder NOS or bipolar disorder, is due to either of his service-connected disabilities, to include IBS?  If the answer is, No, is there is at least a 50-percent probability either of the Veteran's service-connected disabilities, to include IBS, chronically worsens any diagnosed mental disorder?  If the answer is yes, please provide a baseline and the degree of aggravation, expressed in terms of a percentage.

Inform the examiner that the Veteran's lay report of his history must be considered.  The VA clinician is to provide a comprehensive rationale for any opinion rendered.

5.  Arrange an examination by an appropriate examiner to determine the current severity of the Veteran's fibromyalgia.

6.  After completion of the above, re-adjudicate the issues on appeal, to include whether the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  If the decision is in any way adverse to the Veteran, furnish him and his representative an SSOC and afford them an opportunity to respond.  Thereafter, if all is in order, return the case to the Board for further appellate review. 


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


